 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2


EMPLOYMENT AGREEMENT
 
Amended and Restated as of December 29, 2008
 
This Amended and Restated Employment Agreement (“Agreement”) is dated as of
December 29, 2008 by and between RESOURCE AMERICA, INC., a Delaware corporation
having its principal place of business at 1 Crescent Drive, Suite 203, Navy
Yard, Philadelphia, Pennsylvania 19112 (“RAI”) and JONATHAN Z. COHEN (“Cohen”).
 
BACKGROUND
 
WHEREAS, Cohen and RAI are parties to an Employment Agreement dated October 5,
1999 (“Existing Agreement”); and
 
WHEREAS, RAI and Cohen desire to amend the Existing Agreement to comply with
section 409A of the Code (as defined below) and to make other appropriate
changes to comply with applicable law.
 
TERMS
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
intending to be legally bound hereby, RAI and Cohen agree that the Existing
Agreement is amended and restated to read as follows:
 
1.           Employment.  During the term of this Agreement, Cohen shall be
employed as the President and Chief Executive Officer of RAI.
 
2.           Duties.  Cohen shall report to and accept direction from the
Chairman of the Board (as defined below) and from the Board.  Cohen shall serve
RAI diligently and to the best of his abilities, but Cohen shall be required to
devote only so much of his time and attention to the business of RAI as may be
required to fulfill his duties.  It is recognized that Cohen in the past has
participated, and it is agreed that Cohen in the future may participate in
business endeavors separate and apart from RAI.
 
3.           Term.  Cohen’s employment hereunder shall continue in full force
and effect for a period of three (3) years, unless sooner terminated in
accordance with the provisions hereof.  Such term shall automatically extend so
that on any day that this Agreement is in effect, it shall have a then current
term of three (3) years.  Such automatic extensions shall cease upon RAI’s
written notice to Cohen of its election to terminate this Agreement at the end
of the three (3) year period then in effect.
 
4.           Compensation.
 
(a)           Base Compensation.  During the period of employment, RAI shall pay
to Cohen "Base Compensation" to be established by the Board, which was initially
as of the date of the Existing Agreement in an amount equal to Two Hundred
Thousand Dollars ($200,000) per annum base compensation (the “Initial
Level”).  The Base Compensation will be payable in accordance with the general
payroll practices by which RAI pays its executive officers, and the historical
practice of RAI’s compensation of Cohen.  It is understood that RAI, through the
compensation committee of the Board, will review Cohen’s performance on an
annual basis and increase or decrease (but in no event below the Initial Level)
such Base Compensation, based upon Cohen’s performance.

 
 

--------------------------------------------------------------------------------

 

(b)           Incentive Compensation.  During the period of employment Cohen may
receive incentive compensation in the form of cash bonus payments, stock option
grants and other forms of incentive compensation, based upon Cohen’s
performance.
 
(c)           Reimbursement of Expenses.  RAI shall reimburse Cohen for all
reasonable expenses incurred by Cohen in the performance of his duties,
including (without limitation) expenses incurred during business-related travel.
 
5.           Benefits.  Cohen shall be entitled to receive the following
benefits from RAI independent of any other benefits which Cohen may receive from
RAI or otherwise:
 
(a)           Participation in Benefit Plans.  Cohen will participate in all
employee benefit plans in effect during the term of Cohen’s employment
hereunder.
 
(b)           Temporary Disability.  During any period that Cohen fails to
perform his duties hereunder as a result of incapacity due to physical or mental
illness, Cohen shall continue to receive his full compensation at the rate then
in effect for such period until his employment is terminated pursuant to
paragraph 6(b) hereof.
 
6.           Termination.  Cohen’s employment hereunder shall terminate as
follows:
 
(a)           Death.  Cohen’s employment shall terminate automatically upon the
death of Cohen.
 
(b)           Disability.  RAI may terminate this Agreement if Cohen becomes
disabled by reason of any physical or mental disability whatsoever for more than
two hundred forty (240) days in the aggregate during any calendar year and the
Board determines that Cohen, by reason of such physical or mental disability, is
rendered unable to perform his duties and services hereunder (a “Disability”).
 
(c)           Termination by Cohen for Cause.  Cohen may terminate his
employment for “cause” upon thirty (30) days’ prior written notice to RAI, which
notice shall set forth the grounds for such termination.  The notice must be
provided within sixty (60) days after the event giving rise to the termination
for “cause” occurs.  RAI shall have a period of thirty (30) days during which it
may cure any condition reasonably susceptible of cure.  If RAI does not correct
the grounds for termination during the thirty (30) day period following the
notice of termination, Cohen’s termination of employment for “cause” must become
effective within thirty (30) days after the end of the cure period, in order for
such termination to be treated as a termination for “cause” under this
Agreement.  For the purposes of this paragraph 6(c), “cause” shall be deemed to
exist if any of the following shall occur: (i) without the written consent of
Cohen, a substantial change in the services or duties required of Cohen
hereunder or the  imposition of any services or duties substantially
inconsistent with, or in diminution of Cohen’s current position, services
or  duties, or status with RAI; (ii) failure to continue Cohen’s coverage under
any RAI benefit plan as required under paragraph 5(a) except pursuant to a
change to a benefit plan that applies to senior executives of RAI generally or
is required by law or regulation; or (iii) any material breach by RAI of any
provision of this Agreement;
 

 
 
 
2

--------------------------------------------------------------------------------

 

(d)           Termination by Cohen Without Cause.  Cohen may terminate this
Agreement without cause upon one hundred eighty (180) days prior written notice
to RAI.
 
(e)           Change of Control.  Cohen may, in his discretion, terminate his
employment upon a Change of Control or Potential Change of Control by sending a
Notice of Termination.
 
(f)           Termination by RAI. Subject to the requirements of Section 7, RAI
may terminate this Agreement for any reason upon sixty (60) days prior written
notice to Cohen.
 
7.           Effect of Termination.
 
(a)           Death.  Upon the termination of Cohen’s employment pursuant to
paragraph 6(a) hereof due to Cohen’s death, a death benefit shall be paid to
Cohen’s estate equal to the total amount payable to Cohen under this Agreement
until expiration of the term in effect as of Cohen’s Date of Termination, as
provided under Section 3, assuming that Cohen’s total compensation for each year
would be equal to the Average Compensation.  The amount to be paid under this
Section shall be paid as described in Section 7(d).
 
(b)           Disability.  Upon the termination of Cohen’s employment pursuant
to paragraph 6(b) hereof due to Cohen’s Disability, Cohen shall be entitled to
receive annual compensation equal to the product of (i) the Average
Compensation, multiplied by (ii) seventy-five percent (75%).  The disability
benefit described above shall be paid to Cohen, beginning within thirty (30)
days after the Date of Termination pursuant to Section 6(b).  Cohen’s disability
benefit shall cease if he resumes his employment with RAI on the terms provided
in this Agreement.  The amount to be paid under this Section shall be paid as
described in Section 7(d) and shall not be reduced by any payments made directly
to Cohen by an insurance company.
 
(c)           For Cause; Change of Control.  Upon the termination of this
Agreement either (i) by Cohen for cause pursuant to paragraph 6(c) hereof, (ii)
by Cohen pursuant to paragraph 6(e) after a Change of Control or Potential
Change of Control or (iii) by RAI pursuant to section 6(f) hereof, then RAI
shall provide to Cohen the benefits described below (the “Severance
Benefits”).  All Severance Benefits shall be paid as described in Section 7(d).
 
(1)           Severance Payment.  In lieu of any further compensation payments
to Cohen for periods subsequent to the Date of Termination, RAI shall pay to
Cohen an amount equal to the sum of the total amount payable to Cohen under this
Agreement until expiration of the term in effect as of Cohen’s Date of
Termination, as provided under Section 3, assuming that Cohen’s total
compensation for each year would be equal to the Average Compensation.
 

 
 
3

--------------------------------------------------------------------------------

 

(2)           Benefits.
 
(A)           During the thirty-six (36)-month period following Cohen’s Date of
Termination (the “Separation Period”), Cohen may elect continued health coverage
under RAI’s health plan in which Cohen participated at the Date of Termination,
as in effect from time to time, provided that Cohen shall be responsible for
paying the full monthly cost of such coverage, which shall be equal to the
premium determined for purposes of continued coverage under section 4980B(f)(4)
of the Code (“COBRA Premium”) in effect from time to time.
 
(B)           RAI shall pay Cohen an amount equal to the COBRA Premium cost of
continued health coverage under RAI’s health plan for the Separation Period,
less the premium charge that is paid by RAI employees for such coverage, as in
effect on Cohen’s Date of Termination.  The cash payments under this subsection
(B) shall be increased by a tax gross up payment equal to Cohen’s income and
FICA tax imposed on the payment under this subsection (B).
 
(C)           RAI shall pay Cohen an amount equal to the cost that RAI would
incur for life, disability and accident insurance coverage (as calculated below)
for the Separation Period as if Cohen had continued in employment and
participated in RAI’s plans, less the premium charge that is paid by active RAI
employees for such coverage as in effect at Cohen’s Date of Termination.  The
monthly cost of disability, life and accident insurance coverage shall be
calculated based on RAI’s monthly cost of such coverage on Cohen’s Date of
Termination. The cash payments under this subsection (C) shall be increased by a
tax gross up payment equal to Cohen’s income and FICA tax imposed on the payment
under this subsection (C).
 
(d)           Payment Provisions.
 
(1)           Except as provided in subsection (2) below, all amounts paid upon
Cohen’s termination of employment as described in Sections 7(a), 7(b), and 7(c)
shall be payable in regular payroll installments over the applicable period
described in such Sections.  Such installments shall commence within thirty (30)
days after the date of Cohen’s Date of Termination, subject to Cohen’s delivery
to RAI of an effective release of all claims against RAI and its affiliates in
the standard form provided by RAI for employee terminations (“Release”) and
Cohen’s compliance with Section 12 below. Notwithstanding anything to the
contrary in this Agreement, if RAI is paying Severance Benefits to Cohen
pursuant to this Section 7(d), then COBRA Premiums paid pursuant to Section
7(c)(2)(B) shall be paid by RAI to Cohen only for the period during which Cohen
elects to participate in continued health coverage under RAI’s health
plan.  Notwithstanding anything in this subsection (d) to the contrary, no
Release shall be required with respect to death benefits under Section 7(a).
 
(2)           If Cohen’s employment is terminated upon or within two (2) years
after a Change of Control that is a 409A Change of Control, all amounts paid as
upon Cohen’s termination of employment as described in Sections 7(a), 7(b), and
7(c) shall be payable in a single lump sum payment instead of installments.  The
lump sum payment shall be made within thirty (30) days after Cohen’s Date of
Termination, subject to Cohen’s delivery to RAI of an effective Release and
compliance with Section 12 below.  For purposes of determining the amounts to be
paid pursuant to Section 7(c)(2)(B) and Section 7(c)(2)(C), the single lump sum
payment shall equal the total amount that would otherwise have been paid to
Cohen under Section 7(c)(2)(B) and Section 7(c)(2)(C) for the duration of the
Separation Period as determined as of the Date of Termination.
 

 
 
4

--------------------------------------------------------------------------------

 
(3)           Notwithstanding the foregoing, all payments that are subject to
the section 409A six-month delay shall be postponed as described in Section 12
below.
 
(e)           Vesting of Options.  Upon any termination of this Agreement, the
vesting of all options to purchase securities of RAI granted to Cohen during his
employment with RAI shall be accelerated to the later of the effective date of
termination of this Agreement, or six (6) months after the date such option was
granted, and any provision contained in the agreements under which such options
were granted that is inconsistent with such acceleration is hereby modified to
the extent necessary to provide for such acceleration; such acceleration shall
not apply to any option that by its terms would vest prior to the date provided
for in this paragraph 7(d).
 
8.           Gross-Up Payment.
 
(a)           In the event that (i) Cohen becomes entitled to any benefits or
payments in connection with the termination of Cohen’s employment, whether
pursuant to the terms of this Agreement or otherwise, including without
limitation the Severance Benefits (collectively, the “Total Benefits”), and (ii)
any of the Total Benefits will be subject to the Excise Tax, RAI shall pay to
Cohen an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Cohen, after deduction of any Excise Tax on the Total Benefits and
any federal, state and local income taxes, Excise Tax, and FICA and Medicare
withholding taxes upon the payment provided for by this paragraph 8(a), shall be
equal to the Total Benefits.  For purposes of determining whether any of the
Total Benefits will be subject to the Excise Tax and the amount of such Excise
Tax, the amount of the Total Benefits that shall be treated as subject to the
Excise Tax shall be equal to the amount of the Total Benefits reduced by the
amount of such Total Benefits that, in the opinion of tax counsel selected by
Cohen, at RAI’s expense and reasonably acceptable to RAI (“Tax Counsel”), are
not excess parachute payments (within the meaning of section 28OG(b)(1) of the
Code).
 
(b)           For purposes of this Section 8, Cohen shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Excise Tax is (or would be) payable and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Cohen’s residence on the Date of Termination, net of the reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes (calculated by assuming that any reduction under section 68 of the
Code in the amount of itemized deductions allowable to Cohen applies first to
reduce the amount of such state and local income taxes that would otherwise be
deductible by Cohen).  Except as otherwise provided herein, all determinations
required to be made under this Section 8 shall be made by Tax Counsel.
 

 
 
 
5

--------------------------------------------------------------------------------

 

(c)           In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of termination of
Cohen’s employment, Cohen shall repay to RAI, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax, federal, state and local income taxes
and FICA and Medicare withholding taxes imposed on the Gross-Up Payment being
repaid by Cohen to the extent that such repayment results in a reduction in
Excise Tax, FICA and Medicare withholding taxes and/or a federal, state or local
income tax deduction) plus interest on the amount of such repayment at the rate
provided in section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of Cohen’s employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), RAI shall make an additional Gross-Up Payment to Cohen in respect of
such excess (plus any interest, penalties or additions payable by Cohen with
respect to such excess) at the time that the amount of such excess is finally
determined.
 
(d)           Any Gross-Up Payment shall be paid by RAI to Cohen within five (5)
days of receipt of the Tax Counsel’s determination, but in any event not later
than the end of the calendar year in which the related taxes are remitted to the
taxing authority.
 
 9.           Indemnification.
 
(a)           If Cohen is made a party or is threatened to be made a party to or
is involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (herein a “proceeding”), by reason of the fact
that he is or was an employee (which term includes officer, director, agent and
any other capacity) of RAI or is or was serving at the request of RAI as an
employee or agent of another corporation or of a partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether the basis of such proceeding is alleged action in an official
capacity as an employee or agent or in any other capacity while serving as an
employee or agent, Cohen shall be indemnified and held harmless by RAI to the
fullest extent authorized by applicable law, against all expense, liability and
loss (including, but not limited to, attorneys’ fees, judgments, fines, ERISA
excise taxes and penalties and amounts paid or to be paid in settlement)
incurred or suffered by Cohen in connection therewith and such indemnification
shall continue as to Cohen after he has ceased to be a director, officer,
employee or agent and shall inure to the benefit of Cohen’s heir, executors, and
administrators; provided, however, that RAI shall indemnify any such person
seeking indemnification in connection with a proceeding (or part thereof)
initiated by Cohen (other than a proceeding to enforce this Section 9) only if
such proceeding (or part thereof) was authorized directly or indirectly by the
Board of RAI.  The right to indemnification conferred in this paragraph shall be
a contract right and shall include the right to be, promptly upon request, paid
by RAI the expenses incurred in defending any such proceeding in advance of its
final disposition; provided, however, that if the Business Corporation Law of
the Commonwealth of Pennsylvania requires the payment of such expenses incurred
by an employee in his capacity as an employee (and not in any other capacity in
which service was or is rendered by such person while a director or officer,
including, without limitation, service to an employee benefit plan) in advance
of the final disposition of a proceeding, payment shall be made only upon
delivery to RAI  of an undertaking, by or on behalf of Cohen, to repay all
amounts so advanced if it shall ultimately be determined that such employee is
not entitled to be indemnified under this paragraph or otherwise.

 
 
 
6

--------------------------------------------------------------------------------

 

(b)           The indemnification provided by this paragraph shall not be
limited or exclude any rights, indemnities or limitations of liability to which
Cohen may be entitled, whether as a matter of law, under the Certificate of
Incorporation, By-laws of RAI, by agreement, vote of the stockholders or
disinterested directors of RAI or otherwise.
 
(c)           Cohen, in seeking indemnification under this Agreement (an
“Indemnitee”), shall give the other party or parties (the “Indemnitor”) prompt
written notice of any claim, suit or demand that the Indemnitee believes will
give rise to indemnification under this Agreement; provided, however, that the
failure to give such notice shall not affect the liability of the Indemnitor
under this Agreement unless the failure to give such notice materially and
adversely affects the ability of the Indemnitor to defend itself against or to
cure or mitigate the damages.  Except as hereinafter provided, the Indemnitor
shall have the right (without prejudice to the right of the Indemnitee to
participate at its expense through counsel of its own choosing) to defend and to
direct the defense against any such claim, suit or demand, at the Indemnitor’s
expense and with counsel chosen jointly by Indemnitor and Indemnitee, and the
right to settle or compromise any such claim, suit or demand; provided, however,
that the Indemnitor shall not, without the Indemnitee’s written consent, which
shall not be unreasonably withheld, settle or compromise any claim or consent to
any entry of judgment.  The Indemnitee shall, at the Indemnitor’s expense,
cooperate in the defense of any such claim, suit or demand.  If the Indemnitor,
within a reasonable time after notice of a claim fails to defend the Indemnitee,
the Indemnitee shall be entitled to undertake the defense, compromise or
settlement of such claim at the expense of and for the account and risk of the
Indemnitor.
 
(d)           Cohen will be covered during the entire term of this Agreement by
Officer and Director liability insurance in amounts and on terms similar to that
afforded to other executives and/or directors of RAI or its affiliates, which
such insurance shall be paid by RAI.
 
10.           Definitions.  Any terms not otherwise defined herein shall have
the following meaning:
 
(a)           “Average Compensation” means the average of the three highest
amounts of annual total compensation received by Cohen during any of the then
current calendar year (on an annualized basis) and the then preceding eight (8)
calendar years.
 
(b)           “Board” means the Board of Directors of RAI.
 
(c)           A “Change of Control” means the occurrence of any of the following
events:
 
(1)           Consummation of a merger, consolidation, share exchange, division
or other reorganization or transaction of RAI (a “Fundamental Transaction”) with
any other corporation, other than a Fundamental Transaction which would result
in the voting securities of RAI outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) RAI’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;
 
7

--------------------------------------------------------------------------------


(2)           Consummation of  a plan of complete liquidation or winding-up of
RAI or an agreement for the sale or disposition (in one transaction or a series
of transactions) of all or substantially all of RAI’s assets; or
 
(3)           During any period of twenty-four consecutive months, individuals
who at the beginning of such period constituted the Board (including for this
purpose any new director whose election or nomination for election by RAI’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board.
 
(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
(e)           “Control Effort” means any acting together or undertaking efforts
to act together by any Person or Persons, excluding employee benefit plans of
RAI, who are, or seek in any direct or indirect manner to become, the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
or any successor provisions thereto), directly or indirectly, of securities of
RAI representing twenty-five percent (25%) or more of the combined voting power
of RAI’s then outstanding securities.
 
(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.
 
(g)           “Excise Tax” means any excise tax imposed under Section 4999 of
the Code or a similar provision that may later be enacted.
 
(h)           A “409A Change of Control” means a Change of Control of RAI that
meets the requirements of a change of control under section 409A of the Code and
section 1.409A-3(i)(5) of the Treasury Regulations, and any additional guidance
or regulations promulgated under section 409A of the Code.
 
(i)           “Notice of Termination” After a Potential Change of Control or a
Change of Control, Cohen may terminate this Agreement by sending a written
notice to RAI that shall (i) specify the date of termination (the “Date of
Termination”) which shall not be more than sixty (60) days from the date such
Notice of Termination is given, (ii) indicate the specific provisions of this
Agreement that will apply upon such termination and (iii) set forth in
reasonable detail the facts and circumstances for the application of the
provisions indicated.
 
(j)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act and shall also include any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Exchange Act.
 
8

--------------------------------------------------------------------------------


(k)           “Potential Change of Control” means the occurrence of any of the
following:
 
(1)           the Board approves a transaction described in Subsection (2) of
the definition of Change of Control contained in Section 10(c) hereof;
 
(2)           the commencement of a proxy or other contest or effort to
effectuate a Change of Control; or
 
(3)           a Control Effort.
 
(l)           “RAI” means Resource America, Inc., a Delaware corporation and any
direct or indirect subsidiary of RAI by which Cohen is employed.  References to
payments, benefits, privileges or other rights to be provided by RAI or  such
subsidiary by which Cohen is employed, as the case may be, will correspond to
the corporate entity obligated to make payments or provide benefits, privileges
or other rights pursuant to employee benefit plans affected by the provisions
hereof, and in the absence of any such existing plans or provisions, such
reference shall be deemed to be to RAI.  RAI shall also mean any successor by
merger or other business combination to more than one-half of the assets or
ownership of RAI.
 
11.           Miscellaneous.
 
(a)           Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal, or unenforceable
in any respect such validity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision(s) had never been contained
herein, provided that such invalid, illegal or unenforceable provision(s) shall
first be curtailed, limited or eliminated only to the extent necessary to remove
such invalidity, illegality or unenforceability with respect to the applicable
law as it shall then be applied.
 
(b)           Modification of Agreement.  This Agreement shall not be modified
by any oral agreement, either expressed or implied, and all modifications
thereof shall be in writing and signed by the parties hereto.
 
(c)           Waiver.  The waiver of any right under this Agreement by any of
the parties hereto shall not be construed as a waiver of the same right at a
future time or as a waiver of any other rights under this Agreement.
 
(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving
affect to the principles of conflicts of laws.
 
(e)           Notices.  Any notice to be given pursuant to this Agreement shall
be sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as
either party may notify the other of in accordance with this section.
 
9

--------------------------------------------------------------------------------


If to RAI:
 
Resource America, Inc.
1 Crescent Drive, Suite 203
Navy Yard
Philadelphia, PA  19112
 
If to Cohen:
 
Jonathan Z. Cohen
1 Crescent Drive, Suite 203
Navy Yard
Philadelphia, PA  19112
 
(f)           Duplicate Originals and Counterparts.  This Agreement may be
executed in any number of duplicate originals or counterparts or facsimile
counterparts, each of such duplicate original or counterpart or facsimile
counterpart shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.
 
12.           Section 409A.
 
(a)           Payment Delay.  Notwithstanding anything in this Agreement to the
contrary, if Cohen is a “specified employee” of a publicly traded corporation
under section 409A of the Code and if payment of any amount under this Agreement
is required to be delayed for a period of six (6) months after separation from
service pursuant to section 409A of the Code, payment of such amount shall be
delayed as required by section 409A of the Code, and the accumulated postponed
amount, with interest (if applicable), shall be paid in a lump sum payment
within ten (10) days after the end of the six-month period.  If Cohen dies
during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of section 409A of the Code, with interest (if
applicable), shall be paid to the personal representative of Cohen’s estate
within sixty (60) days after the date of Cohen’s death.  A “specified employee”
shall mean an employee who, at any time during the twelve (12) month period
ending on the identification date, is a “specified employee” under section 409A
of the Code, as determined by the Board.  The determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and the identification date, shall be made by the Board in accordance
with the provisions of sections 416(i) and 409A of the Code and the regulations
issued thereunder.  If a Change of Control shall have occurred and amounts are
postponed on account of section 409A, interest on the postponed amounts shall
accrue during for the postponement period at the prime rate published in the
Wall Street Journal on Cohen’s Date of Termination.
 
(b)           Section 409A Compliance.  This Agreement is intended to comply
with the requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A.  Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption.  All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A.  For purposes of section 409A of the Code, the right to a series
of payments under this Agreement shall be treated as a right to a series of
separate payments.  In no event may Cohen, directly or indirectly, designate the
calendar year of a payment.  All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during
Cohen’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
 
10

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement on the date first above written.
 
 
 

 
RESOURCE AMERICA, INC.
     
By:              /s/ Michael S.
Yecies                                                 
 
Michael S. Yecies
 
SVP, CLO & Sec.

 
 

 
           /s/ Jonathan Z. Cohen
                     JONATHAN Z. COHEN    

 
11
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
